Citation Nr: 0116304	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  94-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
insomnia.  

2.  Entitlement to service connection for obstructive sleep 
apnea.  

3.  Entitlement to an increased evaluation for post-operative 
residuals of a medial meniscectomy of the left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 1966

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In February 1997, the veteran had a hearing before a member 
who has since left the Board.  The veteran was notified of 
his opportunity to have a hearing before a sitting member of 
the Board.  In March 2001, a hearing was held before Gary L. 
Gick, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).

The RO has characterized one of the issue as whether new and 
material evidence has been received to reopen a claim for 
service connection for sleep apnea (previously evaluated as 
insomnia).  In a March 1993 rating decision, the RO denied 
service connection for insomnia.  There was no diagnosis of 
sleep apnea at that time.  Obstructive sleep apnea was 
diagnosed by VA in 1995.  Obstructive sleep apnea involves 
obstruction of the upper airways.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2000).  It is physiologically different 
from other sleep disorders, such as insomnia.  Consequently, 
the obstructive sleep apnea claim is a new claim.  For this 
reason, the Board has listed the issues as set forth above.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See 
also, Spencer v. Brown, 4 Vet. App. 283 (1993).  


FINDINGS OF FACT

1.  In March 1993, the RO denied the veteran's claim for 
service connection for insomnia.  He was notified in April 
1993 and did not appeal.

2.  Evidence of record at the time of the March 1993 rating 
decision did not include evidence of the existence of 
insomnia from a trained medical professional.  

3.  Evidence received since the March 1993 rating decision 
includes evidence of the existence of insomnia from a trained 
medical professional.  


CONCLUSION OF LAW

The March 1993 rating decision denying service connection for 
insomnia is final.  Evidence received since the RO's 1993 
decision is new and material and the veteran's claim of 
entitlement to service connection for insomnia is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).

In a March 1993 rating decision, the RO denied service 
connection for insomnia.  An April 1993 letter notified the 
veteran of the denial and he did not file a timely notice of 
disagreement.  38 C.F.R. § 20.302(a) (2000).  

A decision of the RO which is not appealed within one year 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

The evidence of record at the time of the March 1993 RO 
decision did not include a diagnosis or assessment of 
insomnia from a physician or other trained medical 
professional.  Thereafter, medical records from a private 
physician dated from February 1993 to May 1998 were added to 
the record.  Assessments included insomnia.  In October 1998, 
the RO received medical records dated from March 1979 to July 
1993, which documented complaints of difficulty sleeping.  In 
March 2001, the veteran appeared at a hearing before this 
Board member.  He gave sworn testimony to the effect that 
difficulty sleeping began in service and has continued since 
then.

The rating decision, the statement of the case and the 
September 1998 supplemental statement of the case repeatedly 
told the veteran that the case could not be reopened because 
the newly submitted evidence would not change the outcome.  
In a decision dated in September 1998, the Federal Circuit 
held that new and material evidence need not change the final 
outcome of the case.  See Hodge v. West, 155 F.3d 1356, 1360-
62 (Fed. Cir. 1998).  To reopen the case, the new evidence 
has to be so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
In this case, when the claim was denied by the RO in 1993, 
there was no diagnosis of insomnia from a trained medical 
professional.  Medical evidence of the existence of a current 
disability is a critical element in a claim for service 
connection.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Clinical notes received since the March 1993 RO denial 
provide competent evidence of current insomnia.  Such 
evidence of current disability is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Therefore, the Board must 
conclude that new and material evidence has been submitted 
and the claim for service connection for insomnia is 
reopened.  38 U.S.C.A. § 5108 (West 1991).  


ORDER

The petition to reopen the claim for service connection for 
insomnia, based on new and material evidence, is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

As the claim for service connection for insomnia has been 
reopened, it must be adjudicated on a de novo basis, 
considering all evidence of record, both old and new.  
Obstructive sleep apnea was diagnosed by VA in 1995.  As 
discussed above, this is a new diagnosis and a new claim.  It 
must be adjudicated on the merits considering all evidence of 
record, both old and new.  

The May 1995 VA consultation report refers to an evaluation 
at the pulmonary clinic the week before and an August 1994 
sleep study, neither of which is of record.  The RO should 
obtain a complete copy of the veteran's VA and private 
records pertaining to sleep disorders.  

The veteran was most recently provided an examination to 
evaluate his left knee disorder in April 1999.  The RO held 
that the April 1999 examination was inadequate for rating 
purposes.  However, in a December 1999 supplemental statement 
of the case, the RO reported that the veteran failed to 
report for VA examinations scheduled for June and August 
1999.  The RO informed the veteran that in order for his 
claim to be reconsidered, he must submit medical evidence of 
current treatment or indicate a willingness to report for a 
VA examination.  At the March 2001 hearing, when his 
representative asked if he would be willing to report for a 
VA examination of the left knee, the veteran responded, 
"Sure will, sir, glad to."

The Board notes that the veteran's left knee disorder has 
been rated under Diagnostic Code 5257.  Under Diagnostic Code 
5257, slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.

VA examination in March 1997 resulted the following 
diagnosis:  Osteoarthritis, left knee.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating 
for arthritis could be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.

Since a new examination is necessary in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should ask the veteran for a 
list of the doctors and hospitals which 
have examined or treated him for his left 
knee disorder and/or sleep disorders since 
service.  After obtaining the appropriate 
releases, the RO should request copies of 
the medical records identified by the 
veteran.  

3.  The RO should schedule the veteran for 
a VA orthopedic examination.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
necessary tests and studies, including X-
rays of the left knee, should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The physician should provide 
complete rationale for all conclusions 
reached and should specifically express an 
opinion on the following questions:  

a.  What is the range of left knee 
motion, describing any limiting 
factors?  If the veteran experiences 
pain on motion, the doctor should 
report at what point in the range of 
motion any pain appears and how it 
affects motion.  

b.  How does the left knee disorder 
affect the veteran's ability to 
function?  Is there more movement than 
normal (instability), locking, weakened 
movement, fatigability, lack of 
endurance, incoordination, swelling, 
deformity, atrophy of disuse, 
disturbance of locomotion or 
interference with weight bearing?

4.  Thereafter, the RO should readjudicate 
these claims.  The claims for service 
connection for insomnia and service 
connection for obstructive sleep apnea 
should be adjudicated on a de novo basis, 
considering all evidence of record, both 
old and new.  The rating must reflect that 
consideration was given to whether the 
veteran may be entitled to a separate 
rating for arthritis of his left knee 
under Diagnostic Code 5003.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 



